DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 16/701,557, filed on December 3, 2019.

Claims 1-13 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-13 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-13 are all directed to one of the four statutory categories of invention, the claims are directed to detecting errors in assets and adjusting protocols based on the errors (as evidenced by the preamble of exemplary claim 3 and the limitation from claim 3: “automatically adjusting performance protocols”), an abstract idea.  Certain methods of organizing human activity are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people .  See MPEP §2106.04(a).  The limitations of exemplary claim 3 include:  “sending reporting data;” “assessing and validating said reporting data;” “confirming [a] sensor key” “reviewing said reporting data;” “preparing said reporting data;” “checking for and removing 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (sensors, CPUs, servers, graphical user interfaces, and assets in independent claims 1, 3, and 10).  The use of a sensor key for security is recited, but its use in the claims is tangential to the inventive concept.  Therefore, the use of the sensor key in the claims amounts to insignificant extra-solution activity.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (sensors, CPUs, servers, graphical user interfaces, and assets in independent claims 1, 3, and 10) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-7 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0006135 A1 to Siebel et al. (hereinafter ‘SIEBEL’) in view of US 2017/0090866 A1 to Vaughn (hereinafter ‘VAUGHN’).

Claim 1
a data processing and notification system comprising: an asset comprising a sensor (see abstract; data from sensors or smart devices).
SIEBEL does not explicitly disclose, but VAUGHN discloses, said sensor comprising at least one sensor key (see ¶[0025]; the sensor may include a distributer that may be encrypted via a key corresponding to the sensor), said at least one sensor key configured to electronically identify and communication an identity of said sensor (see ¶[0017], [0022]-[0025] and [0042]; security information may be received from a mediator device.  The pubic and/or private key may be exchanged via an interface with the universal sensors.  A proxy may exchange keys.  Encrypted data may be provided to a repository.  The security key may be provided to the repository and proxy.  See also ¶[0064]; when a key is provided, pairing may be complete and sensor data shared).
SIEBEL discloses a system, method, and device for an enterprise internet-of-things application development platform that includes encrypted communications and sensor data validation for sensor data (see ¶[0325]; sensor data validation.  See also ¶[0446]; communications may be encrypted).  VAUGHN discloses a universal and multi-functional internet-of-things sensor to provide a detection pattern that includes an encryption key for sensor data.  It would have been obvious to include the key as taught by VAUGHN in the system executing the method of SIEBEL with the motivation to provide security (see VAUGHN ¶[0017] and SIEBEL ¶[0445]-[0446]).
SIEBEL further discloses a computer database (see abstract; a relational database) comprising a graphical user interface (GUI) (see ¶[0080]; user interface components), computer processing unit (CPU) (see ¶[0296]-[0298]; a CPU is used), and data storage (see ¶[0255]; keep data in memory); 
a communications network connecting said asset with said computer database (see ¶[0049] and [0082]; fully connected sensor networks and remote communications networks.  See also ¶[0068]; the internet-of-things);  
a data normalization and correlation engine operable by said CPU (see ¶[0229]; with the integration component 202 and the data services component 204, the system 200 is designed to aggregate, federate, and normalize significant volumes of disparate, real-time operational data.  The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. In one embodiment, federated data includes data stored across multiple data stores or databases but appears to client services or applications to be stored in a single data store or database); 
a pattern matching (see ¶[0143]; Additionally, as the system 200 is used and extended over time, continual support for new patterns/optimizations or other features useful for big data, IoT, and/or cyber-physical systems can be implemented to benefit a large number of types and/or applications.  See also ¶[0204], [0209], and [0437]; support new data patterns.  Identify patterns), classification (see ¶[0145] and [0231]; a machine learning classifier), and anomaly detection engine operable by said CPU (see ¶[0151]; detect data anomalies); 
a notifications and work procedures engine operable by said CPU (see ¶[0146]; the integration component provides support for notification so users or administrators can monitor data load processes.  See also ¶[0243] and [0253] & Fig. 10; notification may be created based on whether data is within a window.  See also ¶[0601]-[0603]; notification of an event); 
a plurality of notification channels stored within said data storage and accessible by said CPU, said plurality of notification channels associated with a plurality of users (see again ¶[0146]; the integration component provides support for notification so users or administrators can monitor data load processes); 
said sensor configured to generate a notification, said notification configured to be analyzed through said data normalization and correlation engine, said pattern matching, classification, and anomaly detection engine, and said notifications and work procedures engine by said CPU (see ¶[0146]; the integration component provides support for notification so users or administrators can monitor data load processes.  See also ¶[0243] and [0253] & Fig. 10; notification may be created based on whether data is within a window.  See also ¶[0601]-[0603]; notification of an event), thereby generating a determination  (see ¶[[0450]; automated system fortification measures are triggered to address issued before end-users may be affected); and 
said determination configured to trigger an action, said action communicated to said asset and said action performed by said asset (see again ¶[[0450]; automated system fortification measures are triggered to address issued before end-users may be affected). 

Claim 2
The combination of SIEBEL and VAUGHN discloses the data processing and notification system as set forth in claim 1.
SIEBEL additionally discloses further comprising: said asset comprising a plurality of peripheral devices (see ¶[0087]; the internet-of-things); and 
said action configured to control at least one of said plurality of said peripheral devices (see ¶[0052] and [0087]; control the devices being monitored).

Claim 3
SIEBEL discloses a method of detecting errors in a network of assets, reporting, and correcting the errors, the method comprising the steps: monitoring an asset with a sensor (see abstract; data from sensors or smart devices), said asset in wireless communication with a wireless network (see ¶[0049] and [0082]; fully connected sensor networks and remote communications networks.  See also ¶[0068]; the internet-of-things); 
sending reporting data through said wireless network from said sensor (see again ¶[0068] and [0081]; an IOT application for reporting) to a data endpoint (see ¶[0041], [0074], and [0346]; real-time analysis of data sets from billions of endpoints) on a predetermined schedule (see ¶[0167]; store data in a plurality of data stores that is periodically gathered by a sensor), said data endpoint communicatively connected with a remote server comprising a data storage unit (see ¶[0105]; a server that implements mapping between databases.  See also ¶[0147]; an integration component that includes one or more servers that receive data from data sources), central processing unit (CPU) (see ¶[0296]-[0298]; a CPU is used), and network connection (see again ¶[0049] and [0087]-[0088]; a sensor network).
SIEBEL does not explicitly disclose, but VAUGHN discloses, and said reporting data comprising a sensor key (see ¶[0025]; the sensor may include a distributer that may be encrypted via a key corresponding to the sensor).
SIEBEL further discloses assessing and validating said reporting data with said remote server (see ¶[0403-[0404]; a technical assessment is made.  The energy benchmark platform provided the foundation for smart grid analytics applications including AMI, head-end system, and smart meter data applications that capture, validate, process, and analyze large volumes of data from numerous sources including interval meter data and SCADA and meter events).
SIEBEL does not explicitly disclose, but VAUGHN discloses, confirming said sensor key with said remote server (see ¶[0017], [0022]-[0025] and [0042]; security information may be received from a mediator device.  The pubic and/or private key may be exchanged via an interface with the universal sensors.  A proxy may exchange keys.  Encrypted data may be provided to a repository.  The security key may be provided to the repository and proxy.  See also ¶[0064]; when a key is provided, pairing may be complete and sensor data shared).
SIEBEL discloses a system, method, and device for an enterprise internet-of-things application development platform that includes encrypted communications and sensor data validation for sensor data (see ¶[0325]; sensor data validation.  See also ¶[0446]; communications may be encrypted).  VAUGHN discloses a universal and multi-functional internet-of-things sensor to provide a detection pattern that includes an encryption key for sensor data.  It would have been obvious to include the key as taught by VAUGHN in the 
SIEBEL further discloses, reviewing said reporting data with a data normalization and correlation engine (see ¶[0229]; with the integration component 202 and the data services component 204, the system 200 is designed to aggregate, federate, and normalize significant volumes of disparate, real-time operational data.  The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. In one embodiment, federated data includes data stored across multiple data stores or databases but appears to client services or applications to be stored in a single data store or database); 
preparing said reporting data for a pattern matching (see ¶[0143]; Additionally, as the system 200 is used and extended over time, continual support for new patterns/optimizations or other features useful for big data, IoT, and/or cyber-physical systems can be implemented to benefit a large number of types and/or applications.  See also ¶[0204], [0209], and [0437]; support new data patterns.  Identify patterns), classification (see ¶[0145] and [0231]; a machine learning classifier), and anomaly- detection engine with said data normalization and correlation engine (see ¶[0151]; detect data anomalies) by transforming said reporting data into raw data (see again ¶[0231] and [0341]; machine learning algorithms look at a large amount of raw data signals); 
checking for and removing duplicated data of said raw data with said data normalization and correlation engine (see ¶[0149]-[0151]; monitor data as it flows and eliminate duplicate data); 
correlating said normalized data according to correlation rules stored within said data storage unit, thereby generating correlated data (see again ¶[0229]; The modular services ; 
sending said raw data and said correlated data to said pattern matching, classification, and anomaly-detection engine (see again ¶[0231] and [0341]; machine learning algorithms look at a large amount of raw data signals.  See also ¶[0413]; use raw data to build a predictive model); 
checking for and applying pattern-match rules to the raw data and the correlated data with said pattern matching, classification, and anomaly-detection engine (see again ¶[0143]; Additionally, as the system 200 is used and extended over time, continual support for new patterns/optimizations or other features useful for big data, IoT, and/or cyber-physical systems can be implemented to benefit a large number of types and/or applications.  See also ¶[0204], [0209], and [0437]; support new data patterns.  Identify patterns); 
checking for and applying classifiers to the raw data and the correlated data said pattern matching, classification, and anomaly-detection engine (see again ¶[0145], [0151], and [0231]; a machine learning classifier.  Detect data anomalies); 
checking for and applying anomaly detection models to the raw data and the correlated data said pattern matching, classification, and anomaly-detection engine (see again ¶[0151]; detect data anomalies); 
generating and sending a notice message to a notifications and work procedures engine with the pattern matching, classification, and anomaly-detection engine, said message containing response protocols to said raw data and said correlated data as analyzed via the pattern matching, classification, and anomaly-detection engine (see ¶[0146]; the integration component provides support for notification so users or administrators can monitor data load ; 
generating and sending an instructional message to personnel, said instructional message comprising instructional response commands regarding based upon raw data and said correlated data as analyzed via the pattern matching, classification, and anomaly-detection engine (see ¶[0462] and [0468]; proactively deliver reports and alerts when metrics are outside an acceptable range.  The events can trigger commands to custom code.  See also ¶[0041], [0517] and [0529]-[0533]; recommend actions in real-time); 
automatically adjusting performance protocols of said asset based upon said notice message (see ¶[0524]; the vehicle fleet analytics leverages data from existing monitoring systems to learn from failures and prevent future failures.  Flag situations that merit maintenance inspections); and 
wherein said data normalization and correlation engine, said pattern matching, classification, and anomaly-detection engine, and said notifications and work procedures engine are procedural computerized processes run by said central server CPU (see again ¶[0296]-[0298]; a CPU is used).

Claim 4
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 3.
SIEBEL additionally discloses further comprising the step of sorting said raw data (see ¶[0173]; Unicode for sorting and formatting.  See also ¶[0194] and [0303]; data will be sorted).

Claim 5
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 3.
SIEBEL additionally discloses further comprising the step: activating said notifications and work procedures engine upon detection of a pattern- match with said pattern-match rules within said pattern matching, classification, and anomaly-detection engine (see ¶[0487] and [0489]-[0494]; detect anomalous patterns and identify instances of abnormal losses by using dashboards with causes of loss.  Remotely update asset configuration for better asset health).

Claim 6
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 3.
SIEBEL additionally discloses further comprising the steps: running a data classifier model upon detection of classifiers within said pattern matching, classification, and anomaly-detection engine (see ¶[0145] and [0422]-[0423]; machine learning classifiers that uses metadata to group data); 
recognizing a pattern match exists with said pattern matching, classification, and anomaly-detection engine (see ¶[0437]; analytics to identify patterns); and 
activating said notifications and work procedures engine upon detection of a pattern- match with said pattern-match rules within said pattern matching, classification, and anomaly-detection engine (see ¶[0487] and [0489]-[0494]; detect anomalous patterns and identify instances of abnormal losses by using dashboards with causes of loss.  Remotely update asset configuration for better asset health).

Claim 7
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 3.
SIEBEL additionally discloses further comprising the steps: running an anomaly detection model upon detection of an anomaly within said pattern matching, classification, and anomaly-detection engine (see ¶[0487] and [0489]-[0494]; detect anomalous patterns and identify instances of abnormal losses by using dashboards with causes of loss.  Remotely update asset configuration for better asset health).
recognizing a pattern match exists with said pattern matching, classification, and anomaly-detection engine (see again ¶[0487] and [0489]-[0494]; detect anomalous patterns and identify instances of abnormal losses by using dashboards with causes of loss.  Remotely update asset configuration for better asset health); and 
activating said notifications and work procedures engine upon detection of a pattern- match with said pattern-match rules within said pattern matching, classification, and anomaly-detection engine (see again ¶[0487] and [0489]-[0494]; detect anomalous patterns and identify instances of abnormal losses by using dashboards with causes of loss.  Remotely update asset configuration for better asset health).

Claim 10
SIEBEL discloses a method of monitoring a machine asset, the method comprising the steps: performing a physical function with the machine asset (see ¶[0087]-[0088]; a cyber-physical system with physical processes); 
monitoring said physical function of the machine asset with a sensor (see abstract; data from sensors or smart devices), said sensor in wireless communication with a wireless network (see ¶[0049] and [0082]; fully connected sensor networks and remote communications networks.  See also ¶[0068]; the internet-of-things); 
sending reporting data through said wireless network from said sensor (see again ¶[0068] and [0081]; an IOT application for reporting) to a data endpoint (see ¶[0041], [0074], and [0346]; real-time analysis of data sets from billions of endpoints) on a predetermined schedule (see ¶[0167]; store data in a plurality of data stores that is periodically gathered by a sensor), said data endpoint communicatively connected with a remote server comprising a data storage unit (see ¶[0105]; a server that implements mapping between databases.  See also ¶[0147]; an integration component that includes one or more servers that receive data from data , central processing unit (CPU) (see ¶[0296]-[0298]; a CPU is used), and network connection (see again ¶[0049] and [0087]-[0088]; a sensor network).
SIEBEL does not explicitly disclose, but VAUGHN discloses, and said reporting data comprising a sensor key (see ¶[0025]; the sensor may include a distributer that may be encrypted via a key corresponding to the sensor).
SIEBEL further discloses said reporting data comprising data related to said physical function of said machine asset (see again ¶[0087]-[0088], [0459], and [0477]; a cyber-physical system with physical processes and a report writing tool for reporting.  Help predict equipment failures before they occur); 
assessing and validating said reporting data with said remote server (see ¶[0403-[0404]; a technical assessment is made.  The energy benchmark platform provided the foundation for smart grid analytics applications including AMI, head-end system, and smart meter data applications that capture, validate, process, and analyze large volumes of data from numerous sources including interval meter data and SCADA and meter events).
SIEBEL does not explicitly disclose, but VAUGHN discloses, confirming said sensor key with said remote server (see ¶[0017], [0022]-[0025] and [0042]; security information may be received from a mediator device.  The pubic and/or private key may be exchanged via an interface with the universal sensors.  A proxy may exchange keys.  Encrypted data may be provided to a repository.  The security key may be provided to the repository and proxy.  See also ¶[0064]; when a key is provided, pairing may be complete and sensor data shared).
SIEBEL discloses a system, method, and device for an enterprise internet-of-things application development platform that includes encrypted communications and sensor data validation for sensor data (see ¶[0325]; sensor data validation.  See also ¶[0446]; communications may be encrypted).  VAUGHN discloses a universal and multi-functional internet-of-things sensor to provide a detection pattern that includes an encryption key for sensor data.  It would have been obvious to include the key as taught by VAUGHN in the 
SIEBEL further discloses reviewing said reporting data with a data normalization and correlation engine (see ¶[0229]; with the integration component 202 and the data services component 204, the system 200 is designed to aggregate, federate, and normalize significant volumes of disparate, real-time operational data.  The modular services provided by the modular services component 206 provide powerful and scalable services to perform both stream and batch processing, giving users the ability to process federated data correlated with large datasets residing in both enterprise operational systems and extraprise data streams in near real-time. In one embodiment, federated data includes data stored across multiple data stores or databases but appears to client services or applications to be stored in a single data store or database); 
preparing said reporting data for a pattern matching (see ¶[0143]; Additionally, as the system 200 is used and extended over time, continual support for new patterns/optimizations or other features useful for big data, IoT, and/or cyber-physical systems can be implemented to benefit a large number of types and/or applications.  See also ¶[0204], [0209], and [0437]; support new data patterns.  Identify patterns), classification (see ¶[0145] and [0231]; a machine learning classifier), and anomaly- detection engine with said data normalization and correlation engine (see ¶[0151]; detect data anomalies) by transforming said reporting data into raw data (see again ¶[0231] and [0341]; machine learning algorithms look at a large amount of raw data signals); 
checking for and removing duplicated data of said raw data with said data normalization and correlation engine (see ¶[0149]-[0151]; monitor data as it flows and eliminate duplicate data); 
correlating said normalized data according to correlation rules stored within said data storage unit, thereby generating correlated data (see again ¶[0229]; The modular services ; 
sending said raw data and said correlated data to said pattern matching, classification, and anomaly-detection engine (see again ¶[0231] and [0341]; machine learning algorithms look at a large amount of raw data signals.  See also ¶[0413]; use raw data to build a predictive model); 
checking for and applying pattern-match rules to the raw data and the correlated data with said pattern matching, classification, and anomaly-detection engine (see again ¶[0143]; Additionally, as the system 200 is used and extended over time, continual support for new patterns/optimizations or other features useful for big data, IoT, and/or cyber-physical systems can be implemented to benefit a large number of types and/or applications.  See also ¶[0204], [0209], and [0437]; support new data patterns.  Identify patterns); 
checking for and applying classifiers to the raw data and the correlated data said pattern matching, classification, and anomaly-detection engine (see again ¶[0145], [0151], and [0231]; a machine learning classifier.  Detect data anomalies); 
checking for and applying anomaly detection models to the raw data and the correlated data said pattern matching, classification, and anomaly-detection engine (see again ¶[0151]; detect data anomalies); 
generating and sending a notice message to a notifications and work procedures engine with the pattern matching, classification, and anomaly-detection engine, said message containing response protocols to said raw data and said correlated data as analyzed via the pattern matching, classification, and anomaly-detection engine (see ¶[0146]; the integration component provides support for notification so users or administrators can monitor data load ; 
generating and sending an instructional message to personnel, said instructional message comprising instructional response commands regarding based upon raw data and said correlated data as analyzed via the pattern matching, classification, and anomaly-detection engine (see ¶[0462] and [0468]; proactively deliver reports and alerts when metrics are outside an acceptable range.  The events can trigger commands to custom code.  See also ¶[0041], [0517] and [0529]-[0533]; recommend actions in real-time); 
automatically adjusting performance protocols of said asset based upon said notice message (see ¶[0524]; the vehicle fleet analytics leverages data from existing monitoring systems to learn from failures and prevent future failures.  Flag situations that merit maintenance inspections); and 
wherein said data normalization and correlation engine, said pattern matching, classification, and anomaly-detection engine, and said notifications and work procedures engine are procedural computerized processes run by said central server CPU (see again ¶[0296]-[0298]; a CPU is used).

Claim 11
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 10.
SIEBEL further discloses wherein: said machine asset comprises a vehicle; and said physical function comprises movement of an element of said vehicle (see ¶[0078] and [0325]; predictive maintenance for vehicles from vehicle data sensors.  See also ¶[0523]-[0528]; vehicle equipment in vehicle fleets).

Claim 12
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 10.
wherein: said machine asset comprises a machine having internal components; and said physical function comprises activities undertaken by at least one of said internal components (see ¶[0078] and [0325]; predictive maintenance for vehicles from vehicle data sensors.  See also ¶[0523]-[0528]; vehicle equipment in vehicle fleets).

Claim 13
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 10.
SIEBEL further discloses wherein: said sensor comprises an external sensor configured to monitor environmental elements external to said machine asset; and said physical function comprises functions of said machine asset affected by said environmental elements (see ¶[0524; environmental conditions.  See also ¶[0146] & [0478]; support for external data sources, such as weather.  See also ¶[0561]; an internet-of-things application with external data sources).


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0006135 A1 to SIEBEL et al. in view of US 2017/0090866 A1 to VAUGHN as applied to claim 1 above, and further in view of US 2008/0140575 A1 to Cannady et al. (hereinafter ‘CANNADY’).

Claim 8
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 3.
The combination of SIEBEL and VAUGHN does not specifically disclose, but CANNADY discloses, wherein said sensor key comprises a digital alphanumeric key configured to establish a connection with said wireless network (see ¶[0069]; encryption keys as alphanumeric strings).


Claim 9
The combination of SIEBEL and VAUGHN discloses the method as set forth in claim 3.
The combination of SIEBEL and VAUGHN does not specifically disclose, but CANNADY discloses, wherein said sensor key comprises a digital alphanumeric key configured to identify said sensor as a unique logic unit (see ¶[0069]; encryption keys as alphanumeric strings).
SIEBEL discloses a system, method, and device for an enterprise internet-of-things application development platform that includes encrypted communications and sensor data validation for sensor data (see ¶[0325]; sensor data validation.  See also ¶[0446]; communications may be encrypted).  VAUGHN discloses a universal and multi-functional internet-of-things sensor to provide a detection pattern that includes an encryption key for sensor data.  CANNADY discloses security authorizing changes to a transaction restriction that includes security keys using alphanumeric strings.  It would have been obvious to include the alphanumeric strings as taught by CANNADY in the system executing the method of SIEBEL and VAUGHN with the motivation to provide security for sensors in an internet-of-things platform.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624